internal_revenue_service number release date index number department of the treasury washington dc person to contact telephone number refer reply to cc corp b03-plr-160185-02 date date re legend distributing controlled bank state a state b state c plr-160185-02 business r x dear this letter responds to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction the information in that request and in the subsequent correspondence of date date date and date is substantially set forth below distributing is a state a corporation using the accrual_method of accounting distributing is the common parent of an affiliated_group filing a consolidated federal_income_tax return distributing is a publicly traded holding_company owning all of the outstanding_stock of bank and controlled controlled is a wholly-owned subsidiary of distributing and is a state b corporation controlled joins in the consolidated federal_income_tax return filed by distributing and is an accrual basis taxpayer controlled is engaged in business r bank is a wholly-owned subsidiary of distributing operating under a national charter with its principal_place_of_business in state c bank joins in the consolidated federal_income_tax return filed by distributing and is an accrual basis taxpayer bank is engaged in the banking business distributing has supplied information which indicates that controlled’s business r and bank’s banking business each have had gross_receipts and operating_expenses representative of the active_conduct of such businesses for each of the past five years distributing desires to expand bank through a borrowing or stock offering but are unable to effectuate a borrowing or stock offering in the current structure distributing has demonstrated that it will be able to raise significantly more money through a borrowing or stock offering if bank and controlled are separated therefore distributing has proposed the separation of bank and controlled by effecting a spin-off of controlled to the shareholders of distributing accordingly i ii distributing will cause controlled to split its shares of common_stock in order to avoid issuing fractional shares of controlled to distributing shareholders in the distribution distributing will transfer to each distributing shareholder controlled voting shares pro_rata according to their ownership of shares in distributing distributing will not retain any stock_or_securities of controlled plr-160185-02 iii iv options to purchase distributing stock issued to controlled employees will be canceled or made exercisable for controlled stock distributing will raise within one year of the distribution at least dollar_figurex in a borrowing and or stock offering with such proceeds to be used to expand bank’s business in the case of a stock offering the stock issued will comprise less than percent of the total combined voting power of all classes of stock of distributing entitled to vote and also less than percent of the total value of all classes of stock of distributing the taxpayers have made the following representations in connection with the proposed transaction a b c d e f no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of bank is representative of the present operations of bank and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of controlled is representative of the present operations of controlled and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of bank which will be engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 following the transaction distributing through bank and controlled will each continue the active_conduct of its business independently and with its separate employees the distribution of the stock of controlled is carried out for the following corporate business_purpose to enable distributing to achieve the expansion of bank’s business by raising capital through either a borrowing or a stock offering or some combination of the two the distribution of the stock of controlled is motivated in whole or in substantial part by this corporate business_purpose plr-160185-02 g h i j k l m n there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either distributing or controlled after the transaction there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business there are no liabilities being assumed by controlled in connection with the transaction no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter- company transaction regulations further distributing’s excess_loss_account if any with respect to controlled stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length the distribution is not part of a plan or series of related transactions within the meaning of sec_355 of the internal_revenue_code pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows plr-160185-02 no gain_or_loss will be recognized by distributing upon the distribution of its stock in controlled to its shareholders sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of distributing’s shareholders on their receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and of the controlled stock in the hands of distributing shareholders after the distribution will be the same as the aggregate basis of distributing stock in the hands of distributing shareholders immediately prior to the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 b and c the holding_period of the controlled stock received by each distributing shareholder in the distribution will include the holding_period of the distributing stock held by such shareholder immediately before the distribution provided that such shareholder held the distributing stock as a capital_asset on the date of the distribution sec_1223 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 except as expressly provided herein we express no opinion concerning the federal_income_tax consequences of any aspect of the proposed transaction or under any other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to distributing the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-160185-02 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely ken cohen senior technician reviewer branch office of associate chief_counsel corporate cc
